EXHIBIT 10.1

 

RYERSON TULL, INC.

Director Compensation Summary

 

Directors Compensation Plan

 

Effective April 20, 2005, our non-employee directors receive compensation
consisting of cash and restricted stock. The annual base retainer fee is
$120,000. We also pay non-employee directors $1,500 for attending a special
Board meeting and $1,500 for attending a special committee meeting that is not
held in connection with a regular or special Board meeting. The Chairs of the
Compensation Committee and of the Nominating and Governance Committee each
receive an additional annual fee of $6,000; and the Audit Committee Chair
receives an additional fee of $10,000 per year. No additional fees are paid to
members of the Executive Committee. Non-employee directors are reimbursed for
actual expenses to attend meetings. The Chairman of the Board, who is our
employee, is not paid any of these base fees or special fees and receives no
extra pay for serving as a director.

 

We pay the $120,000 annual base fee described above $60,000 in cash and $60,000
in shares of our common stock. The non-employee directors can choose to receive
all or any part of the $60,000 cash portion in whole shares of our common stock.
A total of 461,000 shares of our common stock are reserved for issuance under
the Directors’ Compensation Plan, with a total of 147,195 shares remaining
available for grant under the Plan.

 

We pay the cash portion of the annual fee quarterly, prorating the quarterly
payment if a director serves for part of a quarter. We pay the stock portion as
restricted stock issued at the beginning of the director’s term, with a prorata
portion of those shares vesting at the end of each calendar quarter. The
non-employee directors receive the same cash dividends on the restricted stock
as a stockholder of our common stock. If a director leaves the Board early, he
or she forfeits any shares that are still restricted and have not yet vested.

 

The non-employee directors can choose to defer payment of all or any portion of
their cash fees into Ryerson Tull stock equivalents with dividend equivalents or
into a deferred cash account that earns interest at the prime rate in effect at
JPMorgan Chase & Co. (or its successor). We pay the deferred amounts in from one
to ten installments after the director leaves the Board.

 

Insurance and Indemnification

 

We pay the premiums on a business accident insurance policy insuring each
director for up to $500,000. We maintain directors’ and officers’ insurance
coverage for the directors, executive officers and the Company. The Company also
has entered into an indemnification agreement with each director to preserve the
maximum protections provided by state corporation law and our By-laws and to
provide assurance to directors and officers regarding future rights to
indemnification.

 

5